DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1 and 10 are objected to because of the following informalities:  Claims 1 and 11, recite “adjust a speech recognition sensitivity”. The specification on pages 37 - 40 refers to speech recognition sensitivity as adjusting speech data with a microphone, or if the container is seated correctly.  Claims 1 and 10, refer to seating of the container. Claims 4 and 14 recite speech reception sensitivity of a microphone. Either the “microphone” or the “indicator”. Examiner suggests that both should be included in the independent claims 1 and 11.   Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gardner et al., (US 2015/0336786 A1).
As per claims 1 and 11, Gardner et al., teach an artificial intelligence apparatus mounted in a water dispensing apparatus (0025), the artificial intelligence apparatus/method comprising: a sensing interface configured to obtain weight data of a container(Fig.4, item 411, Fig.5, item 502, 0053, 0055, “pressure sensor); an input interface configured to obtain first speech data (Fig.4, item 426); and one or more processors (Fig.4, item 402) configured to: determine, using the weight data, whether the container is seated on a seating portion of the water dispensing apparatus (Fig.5, item 504, 0055, 0070, “the pressure sensor can indicate whether a receptacle is present”); adjust a speech recognition sensitivity according to whether the container is seated on the seating portion (Fig.5, items 504-506, 0072-0073) ; input the first speech data to a speech recognition model (Fig.5, items 508, 510, 0074-0075); and allow the water dispensing apparatus to perform a first water dispensing operation corresponding to first water dispensing information in response to the speech recognition model outputting the first water dispensing information based on the first speech data (0076). 

As per claims 3 and 13, Gardner et al., teach the artificial intelligence apparatus/method of claims 2 and 12, wherein the one or more processors are further configured to set the speech recognition sensitivity to a value higher than the speech recognition sensitivity in a case where the container is not seated on the seating portion when it is determined that the container is seated on the seating portion (0072-0073). 
As per claims 4 and 14, Gardner et al., teach the artificial intelligence apparatus/method of claims 3 and 13, wherein the speech recognition sensitivity includes a reception sensitivity of a microphone for obtaining speech data or a frequency spectral similarity between obtained speech data and stored data of the speech recognition model (0072-0073). 
As per claims 5 and 15, Gardner et al., teach the artificial intelligence apparatus/method of claims 3 and 13, wherein the one or more processors are further configured to, when a start word is obtained before the first speech data: allow the water dispensing apparatus to perform the first water dispensing operation corresponding to the first water dispensing information in response to the speech recognition model outputting the first water dispensing information based on the first speech data; obtain second water dispensing information by inputting second speed data into the speech recognition model or an artificial intelligence model; and allow the 
As per claims 6 and 16, Gardner et al., teach the artificial intelligence apparatus/method of claims 2 and 12, wherein the one or more processors are further configured to set the speech recognition sensitivity to a value lower than the speech recognition sensitivity in a case where the container is seated on the seating portion or control the water dispensing apparatus not to perform a water dispensing function when it is determined that the container is not seated on the seating portion (0075-0076). 
As per claims 7 and 17, Gardner et al., teach the artificial intelligence apparatus/method of claims 1 and 11, wherein the one or more processors are further configured to train an artificial intelligence model using, as an input value, at least one of the first speech data or the weight data and using, as a result value, the first water dispensing information output by the speech recognition model (0074). 
As per claims 8 and 18, Gardner et al., teach the artificial intelligence apparatus/method of claims 7 and 17, wherein the one or more processors are further configured to obtain second speech data spoken by a specific speaker through the input interface, obtain second water dispensing information corresponding to the specific speaker as a result value by inputting the second speech data into the trained artificial intelligence model, and allow the water dispensing apparatus to dispense water according to the second water dispensing information (0072  -0076).  
As per claims 9 and 19, Gardner et al., teach the artificial intelligence apparatus/method of claims 7 and 17, wherein the one or more processors are further configured to obtain second 
As per claims 10 and 20, Gardner et al., teach the artificial intelligence apparatus/method of claims 7 and 17, wherein the one or more processors are further configured to obtain second water dispensing information corresponding to an instruction extracted from the second speech data and the second weight data as a result value by inputting the second speech data and the second weight data into the trained artificial intelligence model and allow the water dispensing apparatus to dispense water according to the second water dispensing information (0072-0076). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached for PTO-892.

Jeong (US 2020/00039808 A1) teaches a beverage supply apparatus comprising a sensing unit, a microphone, an artificial intelligence unit and a control unit. The control unit: activates the microphone when an object is detected; recognizes first sound data of a user when the first 
Wolf et al., (US 2009/0056011 A1) teach an ergonomic water conserving faucet assembly that pivots around a cognitive central point providing touchless water temperature, flow rate, volume control and spray pattern adjustment through multiple, hygienic means. The assembly comprises a pivotable, ergonomic, ball-shaped spout that may be used statically or hand held; a retractable water delivery hose connecting the spout to a water source; a water mixing valve at the water source delivering water of preselected temperature; solenoid valves controlling flow; proximity and object detection sensors mapping the sink area and detecting input signals; speech sensors with microphone for voice control; an LED display of water temperature; internal speakers delivering audible prompts; and an electronic controller recognizing speech and supervising operations.
Ochi (US 8,335,586 B2) teaches an automatic vending machine having a vending machine main unit, a gas supply unit furnished with a discharge mechanism section for discharging a gas, and a control means for controlling operation of the vending machine main unit and gas supply unit. The vending machine main unit and the gas supply unit are interconnected via the control means. The gas supply unit includes a cup-shaped breathing member to discharge gas toward the customer.
Mazzenga et al., (6,405,939 B2) teach a voice-controlled shower system for use with a conventional shower assembly includes sources of hot and cold water, a showerhead, and a 
Ben-David et al., (US 5,889,684 B2) teach a liquid, e.g., water, dispenser is disclosed which includes a programmed processor which controls many dispensing functions, including controlling liquid dispensing, controlling heating and cooling of liquid, monitoring uv sterilization, monitoring liquid in the drip tray, selecting and setting liquid temperature and displaying information relating to dispensing. The dispenser monitors uv sterilization by sensing uv light passing through the liquid to be dispensed. The dispenser prevents dispensing of the sterilized liquid if sterilization is not proceeding satisfactorily, and prevents dispensing of liquid altogether if the drip tray is full.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
9/30/2021